DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/740,386.  Claims 1-5 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2022 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: all references to specific claims, e.g. paragraph [0012], should be removed as claim scope and numbering is subject to change during prosecution.  
Appropriate correction is required.

Claim Interpretation
Claim limitations reciting “namely…”, e.g. Claim 1, lines 4 and 5, have been interpreted as requiring the limitations which follow, i.e. limitations with “namely…” have been interpreted as positively recited claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-5 are drawn to a “method for hysteresis compensation” but fail to recite any method steps, rendering the claims indefinite. Specifically, it is unclear what method the claims are intended to encompass since the claims fail to set forth any active method steps using the gerund form of the verb, e.g. “correcting a position of the actuator”.

Claim 1 recites the limitation "the position of the actuator" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a position of the actuator- -.

Claim 1 recites the limitation "the particular shift request" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -the shift request- - for consistency with Claim 1, line 7.

Claim 2 recites the limitation "the particular shift position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation is referring to one of the first shift position/neutral position and the at least one second shift position/gear position (see Claim 1, lines 4-5).

Claim 4 recites the limitation "the shift position" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation is referring to: 1) the particular shift position (see Claim 2, line 2) and/or 2) one of the first shift position/neutral position and the at least one second shift position/gear position (see Claim 1, lines 4-5).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method for hysteresis compensation in an actuator including correcting a position of the actuator, in the event of a shift request into the neutral position or into the gear position, on the basis of stored mechanical backlash between the actuator and the selector fork and of a sign generated by the state machine and associated with the shift request, in combination with the other limitations required by independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MARTIN (US 7,770,480) discloses a transmission system with a shift fork and actuator assembly that utilizes backlash between engagement members (see Claim 1).  However, the reference fails to disclose the above limitations that deal with correcting a position of the actuator on the basis of stored mechanical backlash between the actuator and the selector fork and of a sign generated by a state machine and associated with the shift request.
SINCLAIR et al. (US 3,733,095) discloses a mechanical system with a fork that reduces backlash between teeth elements to zero (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with correcting a position of the actuator on the basis of stored mechanical backlash between the actuator and the selector fork and of a sign generated by a state machine and associated with the shift request.
AARON (US 3,558,125) discloses a mechanical system that provides a zero backlash mounting arrangement (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with correcting a position of the actuator on the basis of stored mechanical backlash between the actuator and the selector fork and of a sign generated by a state machine and associated with the shift request.
INDGE (US 2,162,662) discloses a mechanical system that eliminates backlash.  However, the reference fails to disclose the above limitations that deal with correcting a position of the actuator on the basis of stored mechanical backlash between the actuator and the selector fork and of a sign generated by a state machine and associated with the shift request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655